                       DISTRICT COURT OF THE UNITED STATES
                       WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:18-cv-00144-RJC
                               (3:08-cr-00134-RJC-DSC-4)


JULIO CESAR ROSALES LOPEZ,          )
                                    )
                  Petitioner,       )
                                    )
            vs.                     )                          ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

       THIS MATTER is before the Court on review of the file in this matter and on Petitioner’s

letter regarding the status of the provision of certain records [Doc. 16].

       Petitioner has filed a Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

2255. [Doc. 1]. The Government filed a Response in opposition to the Motion to Vacate and, on

August 15, 2018, this Court issued an Order notifying the Petitioner of his right to reply to the

Government’s Response and setting a deadline for that reply. [Doc. 4]. Subsequently, Petitioner

moved for an extension of time to file his reply and for certain records and transcripts of the trial

proceedings. [Doc. 8, 10]. The Court granted Petitioner’s request for transcripts and records in

accordance with the Orders entered on June 19, 2019 [Doc. 13] and July 1, 2019 [Doc. 15].

       On July 1, 2019, the Clerk mailed copies of all the records and transcripts the Court ordered

be provided to Petitioner’s correctional facility, BIG SANDY U.S. Penitentiary, P.O. Box 2067,

Inez, KY 41224.1 On September 20, 2019, the Petitioner filed a letter with the Court advising that



1
 The Clerk made several attempts to determine to whom the documents should be directed, but with no
success. The number of documents that were mailed to the Petitioner were quite voluminous and the Court
does not want to continue sending copies of these documents without further direction.
he has not yet received any of these documents. As previously recognized by the Court, the

Petitioner states that he needs a copy of the requested documents because “as a matter of fairness

and due process” in order to meaningfully reply to the Government’s response to his Section 2255

motion to vacate. [Doc. 8 at 3-4].

       IT IS, THEREFORE, ORDERED that:

       (1) The Clerk is respectfully instructed to send a copy of this Order to the Warden and to

           Petitioner’s case manager at BIG SANDY U.S. Penitentiary, P.O. Box 2068, Inez, KY

           41224.

       (2) A prison official and/or Petitioner’s case manager at BIG SANDY is respectfully

           requested to advise the Court regarding the status of the provision of these documents

           and, if they have been lost, the name of the department or individual to which additional

           copies of the documents should be directed in order to timely reach the Plaintiff.

       (3) The Petitioner shall have forty-five (45) days from the date of provision of the

           requested records in accordance with this order to serve his reply to the Government’s

           Response.

 Signed: September 27, 2019




                                                 2
